Exhibit 10.1

AMENDMENT NO. 1
TO
CREDIT AGREEMENT

AMENDMENT NO. 1 (this “Amendment”), dated as of December 20, 2007, to the Credit
Agreement (as the same may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), dated as of December 21, 2006, by and
between Max Bermuda Ltd. (f/k/a Max Re Ltd.), a Bermuda company (the “Borrower”)
and The Bank of Nova Scotia (the “Bank”).

RECITALS

I. Capitalized terms used herein and not herein defined shall have the meanings
set forth in the Credit Agreement.

II. The Borrower desires to amend the Credit Agreement upon the terms and
conditions herein contained, and the Bank has agreed thereto.

Accordingly, in consideration of the Recitals and the covenants, conditions and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

1. The Credit Agreement is hereby amended by deleting the text “Max Re Ltd.” in
each instance in which it appears and substituting therefor “Max Bermuda Ltd.”.

2. The defined terms “Commitment Termination Date”, “MDS” and “Parent” contained
in Section 1.1 of the Credit Agreement are hereby amended and restated in their
entirety as follows:

“Commitment Termination Date”: means the earlier of (a) December 18, 2008 and
(b) the occurrence of a Commitment Termination Event.

“MDS” means Max Diversified Strategies Ltd.

“Parent” means Max Capital Group Ltd., a Bermuda company (formerly known as Max
Re Capital Ltd., and Maximus Capital Holdings, Ltd.).

3. Subject to Paragraph 4 below, Paragraph 2 hereof shall not be effective until
each of the following conditions is satisfied (the date, if any, on which such
conditions shall have first been satisfied being referred to herein as the
“Amendment Effective Date”):

(a) The Bank shall have received from the Borrower either (i) a counterpart of
this Amendment executed on behalf of the Borrower or (ii) written evidence
satisfactory to the Bank (which may include telecopy transmission of a signed
signature page of this Amendment) that the Borrower has executed a counterpart
of this Amendment.

(b) The Bank shall have received a closing certificate, duly executed by the
proper parties and substantially in the form of Exhibit A hereto.

(c) All fees and expenses payable to the Bank (including the reasonable fees and
expenses of counsel to the Bank) due and payable on or prior to the Amendment
Effective Date shall have been paid.

4. Notwithstanding anything to the contrary contained in paragraph 3 above,
paragraph 2 hereof shall become null and void and of no further force or effect
unless, on or prior to January 11, 2008, the Borrower shall have delivered to
the Bank the written opinion of Conyers Dill & Pearman, Bermuda counsel to the
Borrower, in form and substance reasonably acceptable to the Bank.

5. The Borrower (a) reaffirms and admits the validity and enforceability against
the Borrower of each Credit Document and all of its obligations thereunder,
(b) agrees and admits that it has no defense to or offset against any such
obligation, and (c) represents and warrants that, as of the date of the
execution and delivery hereof by the Borrower, no Default has occurred and is
continuing.

6. This Amendment may be executed in any number of counterparts, each of which
shall be original and all of which shall constitute one agreement. It shall not
be necessary in making proof of this Amendment to produce or account for more
than one counterpart signed by the party to be charged.

7. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to conflicts of law principles
that would require the application of the laws of another jurisdiction.

8. Except as amended hereby, the Credit Agreement shall in all other respects
remain in full force and effect.

[Remainder of page intentionally left blank.]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Credit Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

MAX BERMUDA LTD.

By:
Name:
Title:


2

THE BANK OF NOVA SCOTIA

By:
Name:
Title:


3